   Case 1:21-bk-10533                        Doc 22           Filed 07/06/21 Entered 07/06/21 10:40:38                                          Desc Main
                                                             Document      Page 1 of 14

  Fill in this information to identify your case:                                                           Chebk one box only as directed in this form and in
                                                                                                            Form 1224-1Supp:
 Debto|t
                                                                                                            E    t. Ttrere is no presumption of abuse.
 Debtor 2
 (Spouse, if filing) FiBt Name               Middle   Name            Last Name                             V    Z.tne calculation to determine if a presumption of
                                                                                                                   abuse applies will be made under Chapter 7
 United States Bankruptcy Court for   the:               Diskict of                                                Means Test Calculation (Official Form 122A-2\.
 Case number
 (ll known)
                                                                                                            E    g. Tne Means Test does not apply now because of
                                                                                                                    qualified military service but it could apply later.



                                                                                                            E    Check if this is an amended filing


Official Form 122A-1
Ghapter 7 Statement of Your Gurrent Monthly lncome                                                                                                                      04t20

Be as complele and accurate as possible. lf two manied people are filing togelher, both are equally responsible for belng accurate. lf more
space ls ne€ded, attach a separate sheet to this form. lnclude the line numbor to which the addltional lnformatlon applies. On the top of any
additional pagei, write your name and case number (lf known). lf pu believe that you are oxempted from a presumption of abuse because you
do not have primarily consumer debtr or becauae of qualifylng military service, complete and file Statement of Exemption from Presumption of
Abuse Under$ 707(bN2) (Official Form 122A-1Supp) with thia form.

                  r,arcurare rour uutte,,r aon.,rry r'qo,,'e
 f@
   1. What is your marital and filing status? Check one only.
        D    Not married. Fill out Column A, lines 2-1 1.
        E    Married and your spouse is filing with you. Fill out both Cotumns A and B, Iines 2-1 1.

        EI   Married and your spouse is NOT filing with you. You and your spouse are:
             EI    t-iving in the same household and are not legally separated. Fill out both Columns A and B, lines 2-1              1.

             D     Living separately or are legally separated. Fill out Column A, lines 2-1 1; do not fill out Column B. By checking this box, you declare
                   under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                   spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. S 707(bX7)(B).
        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
        bankruptcy case. 11 U.S.C. S 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 ihrough
        August 31 . lf the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
        Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
        inmme from that property in one column only. lf you have nothing io report for any line, write $0 in the space.
                                                                                                                Column A            Column B
                                                                                                                Debtor   1          Debtor 2 or
                                                                                                                                    non-filing spouse
   2.   Your gross wages, salary tips, bonuses, overtime, and commissions
        (before all payroll deductions).                                                                        $____*8=00 $__3s0090
        Alimony and maintenance paynents. Do not include payments from a spouse if
        Column B is filled in.
   4_   All amounts from any source which are regularly paid for household expenses
        of you or your dependents, including child support. lnclude regular contributions
        from an unmarried partner, members of your household, your dependents, parents,
        and roommates. lnclude regular contribulions from a spouse only if Column B is not
        filled in. Do not include payments you listed on line 3.
        Net income from operating a business, profession,
        or farm
                                                                      Debtorl         Debtor2
        Gross receipts (before all deductions)                         $$
        Ordinary and necessary operating expenses                     -$_-$_
                                                                                                   Coov
        Net monthly income from a business, profession, or farm                       $-           n"i"-)       $o_
        lrlet income from rental and other real property              Debtor      1   Debtor   2
        Gross receipts (before all deductions)                          $_            $_
        Ordinary and necessary operating expenses                     -$_-$_
                                                                                                   Copv
        Net monthly income from renlal or other real property
                                                                        $-            S-           he;6}
  7.    lnterest, dividends, and royalties



Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly lncome                                                           page   1
        Case 1:21-bk-10533                              Doc 22          Filed 07/06/21 Entered 07/06/21 10:40:38                                         Desc Main
                                                                       Document      Page 2 of 14


                Nancy Ann Smith                                                                              Case number
                    Firsl   Name       Middle   Nffie      Lasl Name



                                                                                                                 Column A                 Column B
                                                                                                                 Debtor'l                 Debtor 2 or
                                                                                                                                          non-filing spouse
         Unemployment compensation                                                                                $                          $
         Do not enter the amount if you contend that the amount received was a benefit
         under the Social Security Act. lnstead, list it here: ....-.......... . .............. *
           For you          ............-.                                  $-
           For your          spouse                                         $_
         Pension or retirement income. Do not include any amount received that was a
         benefit under the Social Security Act- A'so, except as stated in the nexi sentence, do
         not include any compensation, pension, pay, annuity, or allowance paid by the
         United States Government in connection with a disability, combalrelated injury or
         disability, or death of a member of the uniformed services. lf you received any retired
         pay paid under chapter 61 of title 10, then include that pay only to the extent that it
         does not exceed the amount of retired pay to which you would otherwise be entitled if
         retired under any provision of title 1 0 oiher than chapter 61 of that title.                            $_                         $_
   10. lncome from all other sources not listed above. Specify the source and amount. Do
         not include any benefits received under the Social Security Act; payments made under
         the Federal law relating to the national emergency declared by the President under the
         National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus
         disease 2019 (COVID-19); payments received as a victim of a war crime, a crime
         against humanity, or intemational or domestic tenorism; or compensation, pension,
         pay, annuity, or allowance paid by the Un;ted States Government in connection with a
         disability, combat-related injury or disability, or death of a member of the uniformed
         services. lf necessary, list other sources on a separate page and put the total below.
                                                                                                                  $ 3,396.00 $_
                                                                                                                                             $_
          Total amounts from separate pages, if any.                                                            +$                        +$
                                                                                                                ---.*--"- --. :  ,:
                                                                                                                       3,3e6.00 + $__!€99.09 i=
                                                                                                                                                              ;
   11   . Calculate         your total current monthly income. Add lines 2 through 10 for each
         column. Then add the total for Column A io the total for Column B-                                    ;s
                                                                                                                                                                  Total curcnt
                                                                                                                                                                  motrthly ircome

                     Determine Whether the Means Test Applies to You

   12. Calculate            your current monthly income for the year. Follow these steps:
         12a. Copyyourtotal             currentmonthlyincomefromlinel'1..........-.....                                     ............Copylinet1   here)        $__!p90.00
                Multiply by 12 (the number of months in a year).                                                                                                  x12
         12b. The result is your annual income for this part of the form.                                                                               12b.      $_83p52.00

   13- Calculate the median family income that applies to you. Follow these steps:

         Fill in the state in which you live.                               RI

         Fill in the number of people in your household.                    z

         Fill in the median family income for your state and size of household. ......
         To find a list of applicable median income amounts, go online using the link specified in the separate
         instructions for this form. This list may also be available at the bankruptcy clerk's office.


   14. How do the lines compare?


         14a.8 Linel2bislessthanorequal tolinel3.Onthetopofpagel,checkboxl,Thereisnopresumptionofabuse.
                       Go to Part 3. Do NOT fill oui or file Olficial Form 122A-2




         14b.   E      Line 12b is more than line 13. On the top of page     1   ,   check box 2, The presumption af abuse is rletermined by Form 1224-2.
                       Go to Part 3 and fill out Form 122A-2.




Official Form 122A-1                                    Chapter 7 Statement of Your Current Monthly lncome                                                         page 2
    Case 1:21-bk-10533                       Doc 22     Filed 07/06/21 Entered 07/06/21 10:40:38                                Desc Main
                                                       Document      Page 3 of 14
Debtor   1                                                                                           Case number (ar&rm
             Fird   Ndg       Middlo   Nss        Last Name




               Slgn Below

              By signing here, I declare under                                 information on this statement and in any attachments is true and correct.


              ,.                                                                                x
                    :;"--;7; "'
                                                                                                    Signature of Debtor 2


                                                                                                    Date
                          MIer/ oD                                                                         MM/ DD /YYYY
                                       ,y'nn
                    lf you checked line 14a, do NOT fill out or file   Forn 1224-2.
                    lf you checked line 14b, fill out Form 122A-2 and file it with this form.


                                                                                                           -




Official Form 122A-1                           Chapter 7 Statemont of Your Current Monthly lncome                                                   page 3
         Case 1:21-bk-10533                              Doc 22              Filed 07/06/21 Entered 07/06/21 10:40:38                                Desc Main
                                                                            Document      Page 4 of 14


 Fill in this.inf;rdiation to iden-tify your case:


 Debtor     1           Nancy Ann Smith
                        FlEt   Name                   lviddle   Name                 L6t   Name
                                                                                                                               According to the calculations required by
                                                                                                                               this Statement:
 Debtor 2
 (Spouse, if filing) Fj61 Name                        Middl€    Name                 Last Name                                 [E t. Ther" is no presumption   of abuse.

 United States Bankruptcy Court for the:                               District of                                             B   2. Ther" is a presumption of abuse,

 Case number
    (lf known)
                                                                                                                               E   Check if this is an amended filing




Official Form 1224-2
Ghapter 7 Means Test Galculation                                                                                                                                       04119

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current llonthly Income (Official Form 122A-l                             ).

Be as complete and accurate as possible, lf two married people are filing togethcr, both are equally responsible for being accurate. lf more space
is needed, attach a separate sheet to this form. lnclude the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (lf known)-



@                  Determine YourAdiusted lncome




2. Did you fill out Column B in Part              1   of Form 122A-1?
      E    uo.    fil   in $0 for the total on line 3.

      El   Yes. ls your spouse filing with you?

           El     r.to. Go to line 3.

           fl y".. Fill in $0 for the total on line 3.
3.   Adjust your current monthly income by subtracting any part of your spouse'6 income not used to pay for the
     household expenses of you or your dependents. Follow these steps:

     On line 1 1 , Column B of Form 1224-1 , was any amount of the income you reported for your spouse NOT
     regularly used for the household expenses of you or your dependents?


      El   No. fitt in 0 for the total on line 3.

      D    Yes. Fill in the information below:

                 State each purpose for whieh the incomo was              used                        Fill in the amount you
                 For example. the income rs used to pay your spouse's tax debt or to        support   are subtracting- from
                 people other than you or your  dependents                                            your spouse's lncome




4.   Adjust your current monthly income. Subtract the total on line 3 from line                   1.




Qlficial Form 122A-2                                                          Chapter 7 Means Test Calculation                                                  page   I
          Case 1:21-bk-10533                          Doc 22            Filed 07/06/21 Entered 07/06/21 10:40:38                             Desc Main
                                                                       Document      Page 5 of 14

                    Nancy Ann Smith                                                                      Case number
                    Fist   Name    Midde Name              Lasl Name




                   Calculate Your Deductions from Your lncome

       The lntemal Revenue $ervice (lRS) issues National and Local Standards for certain expense amounts. Us€ these amounts to
       answer the question$ in lines 6-{5. To lind the IRS standards, go online using the link specified in the separate instructions for
       this form. This inlormation may also be available at the bartkruptcy clerk's office.

       Deduct the expense amounts set out in lines 6-15 r4ardless of your actual expense. ln later parts of the form, you will use some of your
       actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse's income in line 3
       and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A-1 .

       lf your expenses differ from month to month, enter the average expense.

       Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 1224-1 is filled in.



        5.   The number of people used in determining your deductions from income
             Fill in the number of people who could be claimed as exemptions on your federal income tax return,
             plus the number of any additional dependents whom you support. This nunrber may be different from
             lhe number of people in your household.                                                                                    2


        National    Standards         You musi use the IRS National Standards to answer the questions in lines 6-7.


             Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill
             in the dollar amount for food, clothing, and other items.                                                                               $_t4.oa

             Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
             fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories -?eople who are
             under 65 and people who are 65 or older-because older people have a higher IRS allowance for health care costs. lf your
             actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.



             People who are under 65 years of age


             7a.   Out-of-pocket health care allowance per person
                                                                                       68.00

             7b.   Number of people who are under 65
                                                                            X

             7c.   Subtotal. Multiply line 7a by line 7b.                   o      I   q6'0q   copy   here*     s      136.00



 I
'{
              People who are 65 years of age or older


                   Oul-of-pocket health care allowance per person
                                                                            $

                   Number of people who are 65 or older                     X


             7l'subtotal'Multiplyline7dbyline7e'$-Conyherel*,


             7s.   Total. Add lines 7c and   7f   ..........                                                    $      136.00   Copy totat   herel




     Official Form 1224-2                                              Chapter 7 Meahs Test Galculation                                              page 2
            Case 1:21-bk-10533                          Doc 22       Filed 07/06/21 Entered 07/06/21 10:40:38                                      Desc Main
                                                                    Document      Page 6 of 14

                      Nancy Ann Smith                                                                      Case number
                       FiEt Name         Middle Name




        Local       Standards        You must use the IRS Local Standards to answer the questions in lines 8-15.


        Based on information from the lRS, tha U.S. Trustee Program has divided the IRS Local $tandard for housing                      for
        bankruptey purposes into tryo parts:
        r      Housing and utilities       -   lnsurance and operating exp€nses
        I      Housing and utilities       -   Mortgage or rent expenses

        To answer the questions in lines 8-9, use the U.S. Trustee Program               chart
        To find the chart, go online using the link specified in the separate instructions for this form.
        This chart may also be available at the bankruptcy clerk's office.


               Housing and utilities - lnsurance and operating expenses: Using the number of people you entered in line 5, fill in the
               dollar amount listed for your county for insurance and operating expenses.                                                                 s   2,067.00

               Housing and utilities       -   Mortgage or rent expenses:

               9a. Using   the number of people you entered in line 5, fill in the dollar amount listed
                    for your county for mortgage or rent expenses.......................                                  $,_1,89q.0q

               9b. Total   average monthly payment for all mortgages and other debts secured by your home.


                    To calculate the total average monthly payment, add all amounts that are
                    contractua,ly due to each secured creditor in the 60 months after you file for
                    bankruptcy. Then divide by 60.


                     Name of the creditor                                               Average monthly
                                                                                        payment

                                                                                        $_

                                                                                        $


                                                                                    +$_
                                                 Total average monthly payment          g          0.00
                                                                                                             f:5 -$-                o   oo :;?:'.1'i"'
                                                                                                                                              line 33a.


               9c.   Net mortgage or rent expense.
                     Subtractlinegb(fotalaveragemonthlypayment)tromtinega(mortgageor $lgA0.Aq;"eL                                                         51'300.00
                     rent expense).lf this amount is less than $0, enter $0. ,- --



        10. lf you claim that the U.S. Trustee Program's division of the IRS Local Standard               for housing is incorrect and affects
               the calculation of your monthly expe.ses,         fill in any additional amount you claim.
               Explain
t
               why.
I
I
I
I       '11.   Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.
I
I
               n     0. Go to line 14.
{,
I
l
               A     1. co to tine 12.
               tr    2 or more. Go to line 12.


I
I       12. Vehicle operation expense: Using the IRS Local Standards and the number of vehrcles for which you claim the
I           operating expenses, fill in the Aperating Cosfs that apply for your Census region or metropolitan statistical area.
i                                                                                                                                                              533.00
I
{




     Official Form 1224-2                                            Chapter 7 Means Test Calculation                                                         page 3
  Case 1:21-bk-10533                             Doc 22        Filed 07/06/21 Entered 07/06/21 10:40:38                               Desc Main
                                                              Document      Page 7 of 14

Debror   1     Nancy Ann Smith
               Fi6t   Nde           Mdde   Mme        L6l   Nam6
                                                                                                      Case number




   13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
       for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.
       ln addition, you may not claim the expense for more than two vehicles.


         Vehicle   1        Describe Vehicle 1:

                                                   2020 Hondai

         13a. ownership or leasing costs using IRS Local           Standard.                                         $--- tgggq
         13b, Average monthly payment for all debts secured by Vehicle           1.
              Do not include costs for leased vehicles.

              To calculate the average monthly payment here and on line 13e, add all
              amounts that are contractually due to each secured creditor in the 60 months
              after you filed for bankruptcy. Then divide by 60.

                      Name of each creditor for Vehicle   1                Average monthly
                                                                           payment
                   Hondai Financial                                          $____4Zq.0q

                                                                          +$--
                                     Total average monthly payment           $__lz!4q            ;::5 - 6                475   00    l,i:iXi'if
                                                                                                                                     line 33b.

                                                                                                                                    Copy net
         13c. Net Vehicle      1   ownership or lease expense                                                                       Vehicle        1
             Subtract line 13b from line 13a. lf this amount is less than $0, enter $0.                             s     25.00     expense
                                                                                                                                                       g         25 00
                                                                                                                                    tt"re..   ..   )

         Vehicle   2        Describe Vehicle 2:




         '13d. Ownership or leasing costs using IRS Local          Standard.                                        $____!?!.0q
                                                                                                                                                                         I


         13e. Average monthly payment for all debts secured by Vehicle          2.
                                                                                                                                                                         I
              Do not include costs for leased vehicles.

                      Name of each creditor for Vehicle   2                Average monthly
                                                                           payment




                                                                          +$
                                                                                                  Coov                              Repeat this
                                      Total average monthly payment          $__             !    ;"-;'t      -$
                                                                                                                               ^
                                                                                                                               0    amounton
                                                                                                                                    line 33c.

                                                                                                                                    Copy net
         13f. Net Vehicle 2 ownership or lease expense                                                                              Vehicle 2
             Subtract line 13e from 13d. lf this amount is less than $0, enter $0.....                              $      0.00     exDense
                                                                                                                                    t"r"...)           $          0'00

   14. Public transportation expense: [f you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
       Public Transpoftalion expense allowance regardless of whether you use public transpcrtation.

   15. Additional public transportation expense: If you claimed 1 or more vehicles in line 1 1 and if you claim that you may also
       deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
       more than the IRS Local Standard tor Public Transportation.                                                                                     $        100.00


Official Form 1224-2                                               Chapter 7 Means Test Calculation                                                    page 4
              Case 1:21-bk-10533                         Doc 22           Filed 07/06/21 Entered 07/06/21 10:40:38                                Desc Main
                                                                         Document      Page 8 of 14

     Debror   1       Nancy Ann Smith
                                                 Name
                                                                                                           Case number
                      Ffst   Name      [4iddle               Lasl Name




         Other Necessary            Expenses        ln addition to the expense deductions listed above, you are allowed your monthly expenses for
                                                    the following IRS categories.


        16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
            employment taxes, Social Security taxes, and Medrcare taxes. You may include the monthly amount withheid from your                          91,700.00
            pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
            subtract that number from the total monthly amount that is wiihheld to pay for taxes.
              Do not include real estale, sales, or use taxes.


        17. lnvoluntary deductions: The total monthly payroll deductions that yourjob requires, such as retirement contributions,
            union dues, and uniform costs.
              Do not include amounts ihat are not required by your job, such as voluntary 401 (k) contributions or payroll savings.


        18. Life insurance: The total monthly premiums that you pay for your own term life insurance. lf two married people are filing
            together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
            insurance on your dependents, for a non-filing spouse's ltfe insurance, or for any form of life insurance other than      term.             $


        19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
            agency, such as spousal or child support payments.
              Do not include payments on past due obligations for spousal or child support. You will list these obligations in line   35.               b-

        20. Education: The total monthly amount that you pay for education that is either required:
              r
              as a condition for yourjob, or
              I   for your physically or mentally challenged dependent child if no public education is available for similar   services.                $-
        21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
              Do not include payments for any elementary or secondary school education.

        22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
            is required forthe health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
            health savings account. lnclude only the amount that is more than the total entered in line 7.
            Payments for health insurance or health savings accounts should be listed only in line 25.


        23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
            you and yourdependents, such as pagers, call waiting, caller identification, special long distance, orbusiness cell phone
            service, to the extent necessary for your health and welfare or that of your dependenls or for the production of income, if      it     +   $
            is not reimbursed by your employer.
              Do not include payments for basic home telephone. internet and cell phone service. Do not include self-employment
              expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.


        24. Add all ofth6 expenses allowed underthe IRS €xpense allowances.
              Add lines 6 through 23.

 l

 I
 i
.1




                                                                                                                                                                    -J


     Official Form 122A-2                                                 Chapter 7 Maans Test Calculation                                              page 5
     Case 1:21-bk-10533                               Doc 22            Filed 07/06/21 Entered 07/06/21 10:40:38                       Desc Main
                                                                       Document      Page 9 of 14

Debtor   l                                                                                               Case number
                      Flrst   Name    Mlddle   Namc        Last Namc




   Additional Expense                Deductions       These are additional deductions allowed by the Means Test.
                                                      Nole: Do not include any expense allowances listed in lines 6-24.


   25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
       insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
       dependents.

             Health insurance

             Disability insurance

             Health savings account

             Total                                                          s                              eopy total   heret               $_
             Do you actually spend this total amount?

             tl No. How much do you actually spend?                          $_
             tr    Yes



   26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
      continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your
      household or member of your immediate family who is unable to pay for such expenses. These expenses may include
      contributions to an account of a qualified ABLE program. 26 U-S.C. S 529A(b).


   27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
      you and your family under the Family Violence Prevention and Services Aci or other federal laws that apply.
         By law, the court must keep the nature of these expenses confidential.


   28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
      lfyou believe that you have home energy costs that are more than the home energy costs included in expenses on line
      8, then fill in the excess amount of home energy costs.
      You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
      claimed is reasonable and necessary.


   29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $170.83.
      per child) that you payfor your dependent children who are youngerthan 18 years old to attend a private or public
         elementary or secondary school.
         You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
         reasonable and necessary and not already accounted for in lines 6-23.
         *        Subject to adjustment on 4101122, and every 3 years after that for cases begun on or after the date of adjustment.


   30. Additional food and clothing expense. The monthly amount tly which your actual food and clothing expenses are higher                 $=--
      than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
      food and clothing allowances in the IRS National Standards.
      To flnd a chart shcwing the maximum additional allowance, go online using lhe link specified in the separate instructions for
      this form. This chart may also be available at the bankruptcy clerk's office.
      You must show that the additional amount claimed is reasonable and necessary.


   31    . Continuing charitable contributions.     The amount that you will continue to contribute in the form of cash or financial      +$     1,500.00
         instruments to a religious or charitable organization. 26 U.S.C. S tZO(cX1)-(2).



                                                                                                                                         I - **bo
   32. Add all of the additional expense deductions.
         Add lines 25 through 31.
                                                                                                                                         t-t
Ofticial Form 122A-2                                                    Chapter 7 Means Test Calculation                                    page 6
      Case 1:21-bk-10533                      Doc 22        Filed 07/06/21 Entered 07/06/21 10:40:38                                                        Desc Main
                                                           Document     Page 10 of 14

                                                                                                                    Case number




     Deductions for Debt Payment


     33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
         loans, and other secured debt, fill in lines 33a through 33e.
        To calculate the total average monthly payment, add all amounts that are contractually due to each secured
        creditor in the 60 months after you file for bankruptcy. Then divide by 60.


                                                                                                                               Average monthly
                                                                                                                               Payment
                Mortgages on your     home:
         33a    Copy line 9b   here                                                     .     ...   ...        .   ... .   t    5              0'00

                Loans on your first two vehicles:

         33b.   Copyline13bhere..............                                        ... ... .............t                     5        475'00

         33c. Copy line 13e here.     ..................                            ......   .. .     . ...    ... . t          5                 0

         33d. List other secured debts:

                  Name of each creditor for   other         ldentify propertythat                    Does payment
                  secured debt                              secures the   debt                       include taxes
                                                                                                     or insurance?

                                                                                                          ENo                   5
                                                                                                          U Yes
                                                                                                          fl tto                e
                                                                                                          LJ       YE3


                                                                                                          fl       tto
                                                                                                                               +$
                                                                                                          E        Yes

       33e, Total average monthly payment. Add lines 33a through          33d.....................                              $-                    ;::'j"'    $



     34.Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
        or other property necessary for your support or the support of your dependents?

        E No. Go to line 35.
        EI   yes. State any amount that you must pay to a creditor, in addition to the payments
                  listed in line 33, to keep possession of your property (called the cure amountl.
                  Next, divide by 60 and fill in the information below.

                   Name of the   creditor          ldentify propertythat         Total cure                                     Monthly cure
                                                   secures the   debt            amount                                         amount
                   ho-q1n{3i     financial          2020   hondai               $                              + 60        =    $

                                                                                s-                             -60=             $


                                                                                $-                             +60=            +$

                                                                                                                rotar           $-                    ;::"'j"'   $



     35. Do you owe any priority claims such as a priority tax, child support, or alimony                           -
         that are past d ue as of the filing date of your bankruptcy case? 1 1 U.S. C. S 507.
        Ef ruo. co    to tine 36.
        I    Yes. Fill in the total amount of all of these priority claims. Do not include current or
                  cngoing priority claims, such as lhose you listed in line 19.

                   Total amount of all past-due priority claims

L*
 Otticial Form 1224-2                                            Ghapter 7 Means Test Calculation                                                                 page t
     Case 1:21-bk-10533                           Doc 22           Filed 07/06/21 Entered 07/06/21 10:40:38                                                        Desc Main
                                                                  Document     Page 11 of 14

Debtor   1          Nancy Ann Smith                                                                             Case number
                    FisiName       MddleName        ffi



   36.        Are you eligible to file a case under Ghapter 13? 11 U.S.C. $ 109(e).
              For more information, go online using the linkfor Bankrupfcy Easrcs specified in the separate
              instructions for this form. Bankruptcy Baslcs may also be available at the bankruptcy clerk's office.
          E xo. co to line 37.
          E Yes. Fill in the following information.
                       Prolected monthly plan payment if you were filing under Chapter 13

                       Current multiplier for your district as stated on the list issued by the
                       Administrative Office of the United States Courts (for districts in Alabama and
                       North Carolina) or by the Executive Office for United States Trustees (for all
                       oiher districts).
                       To find a list of dlstrict multipliers that includes your district, go online using the
                       link specified in the separate instructions for this form. This list may also be
                       avarlable at the bankruptcy clerk's office.

                                                                                                                             ^                            Copy total
                       Average monthly administrative expense if you were filing under Chapter             13                5-                           he.e)             $_

   37. Add all of the deductiqns for debt payment.                                                                                                                     l---;il
                                                                                                                                                                       l-l
   Total Deductions from lncome

   38.Add all of the allowed deductions,
         Copy line 24, Ail of the expenses allowed.under IRS                             9,410.00
         expense allowances

         Copy tine 32, All of the additional expense deductions..                         1,000.00

         Copy line 37, All of the deductions for debt       payment            +   $


                                                          Total   deduction" $--10,119 !9                          copytotat here...............................   t        $        10,410.00

                      Determine lllhether There ls a Presumption of Abuse

   39. Calculate monthly disposable income for 60 months

             39a. copy line 4, adjusfed current monthty       income   .....       g----! j99     90

             39b. Copy line 38, Iolal de ductions..........                    - $      10,410.00

             3ec. Monthlydisposableincome.'1 1U.S.C.S7O7(b)(2).                    *r   -4.8.14.00                 copy                            _4.g14.00
                    Subtract line 39b from line   39a"                                                             here)                   "
                                                                                                                                           o--...............:-

                    For the next 60 months     (5 years)............                                                                       x 60
                                                                                                                                   ' :-   ***" ----*-"--*----r
                                                                                                                                    il
             39d. Total. Multiply line 39c by 60.                                                                                    I21,s?99,a4.0Qi copy
                                                                                                                                                     trerel |                $288,8401
                                                                                                                                                                                            1
                                                                                                                                                                                            i
                                                                                                                                                                                          001
                                                                                                                                     !l                                t--------:l          i
                                                                                                                                                                                            t
                                                                                                                                                                                            t
   40. Find out whether there is a presumption of abuse. Check the box that applies:

         EI     The line 39d is less than $8,175-. On the top of page 1 of this form, check box 1, There is no presumption of abase. Go to
                Part 5.

         E      The lin. 39d is more than $13,650*. On the top of page 'l of this form, check box 2, There is a presumption of abuse. You
                may fill out Part 4 if you claim special circumstances. Then go to Part 5.


         E      The line 39d is at least $8,175*, but not more than $13,650.. Go to iine          41   .


                *   Subject to adjustment on 41O1122, and every 3 years after that for cases filed on or after the date of adjustment.


Atricial Farm 122A-2                                                Chapler 7 Means Test Calculation                                                                        page     I
                 Case 1:21-bk-10533                    Doc 22       Filed 07/06/21 Entered 07/06/21 10:40:38                             Desc Main
                                                                   Document     Page 12 of 14
 Debtor     1                                                                                           Case number
                                         Mkidle Name




    41. 41a. Fill in the amount of your total nonpriority unsecured debt. lf you filled out A
                        Summary of YourAssels and Liabilities and Ceftain Statistical lnformation Schedules
                        (officialForm106Sum),youmayrefertoline3bonthatform$-
                                                                                                                         x    .25

                 41b.   25o/o   of your total nonpriority unsecured debt. 11 U.S.C. $ 707(bX2XAXiXl),                                      copy
                        Multiply line 41a by 0.25.
                                                                                                                         S-                herel


    42. Determine whether the income you have left over after subtracting all allowed deductions
        is enough lo gay 25Yo of your unsecured, nonpriority debt.
        Check the box that applies:

            E      Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
                   Go to Part 5.


            I      Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
                   of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.




@tr                     Gir" D"t"it" Abo,rt sp."i"t ci."r-=t"t
                                                                          "".
43. Do you have any special circumstances that justify additional expenses or adiustments of current monthly income for which there is no
    reasonable alternative? 11 U.S.C. S 707(bX2XB).

       I tto. Go to Part 5.
       EI       Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
                     for each item. You may include expenses you listed in line 25.


                     You must give a detailed explanation of the special circumstances that make the expenses or income
                     adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
                     expens€s or income adjustments.

                                                                                                                         Average monthly exponse
                        Give a detailed explanation of the special circumstances
                                                                                                                         or income adjustment

                                                                                                                         $




[ft|                sisn Betow

                    By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.



                                                                                            x
                                                                                                Signature of Debtor 2



                                                                                                Date
                                                                                                       MM/DD    /YYYY



 Officiai Form 122A-2                                                  Chaptcr 7 Meane Test Calculation                                                 page   I
Case 1:21-bk-10533              Doc 22        Filed 07/06/21 Entered 07/06/21 10:40:38                     Desc Main
                                             Document     Page 13 of 14
82030 (Fonn 2030) (12115)




                              United States Bankruptcy Court
                                                       District Of


In   re      Nancy Ann smith
                                                                         Case No.

Debtor                                                                   Chapter     7

                    DISCLOSURE OF COMPENSATION OF ATTORNf,Y T'OR DEBTOR

l.   Pursuant to 11 U .S.C. $ 329(a) and Fed. Bankr. P. 2016(b), I certifu that I am tle afiorney for the above
     named debto(s) and that compensation paid to me within one year before the filing of the petition iu
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalfofthe debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:

     For legal services, I have agreed to   accept                                    $_SOO._OO_
     Priortothefilingofthisstatemertlhavereceived.... ".$ nnn ^^
     BalanceDue..                               ..........$   00.00
2.   The source of the compensation paid to me was:

          Elo.b,o.                   f]     orn". (specifu)

3.   The source of corapensation to be paid to me is:


          &;ebtor                    D o*r". (specify)
4.        R1 6or. not agreed to share the above-disclosed compensation with any other person unless they are
          members and associates of my law firm.


          H I nur" agreed to share the above-disclosed compensation with a other person or persons who are not
          members or associates of my law firm. A copy of tlle agreement, together with a list of tle names of the
          people sharing in the compensation, is attached.

5.   In return for the abovedisclosed fee, I have agreed to render legal service for all aspects ofthe bankruptcy
     case, including:

     a.   Analysis ofthe debtor's financial situation, and rendering advice to the debtor in determining whether to
          fiIe a petition in bankruptcy;

     b.   Preparation and filing of any petition, schedules, stetements of affairs and plan which may be required;

     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
          hearings thereof;
Case 1:21-bk-10533                 Doc 22     Filed 07/06/21 Entered 07/06/21 10:40:38                            Desc Main
                                             Document     Page 14 of 14
82030 (Form 2030) (12115)

     d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

     e.   [Other provisions as needed]




6.   By agreement with the debtorls), the above-disclosed fee does not include the following services:




                                                     CERTIFICATION

              I certify that the foregoing
                                         is a compiete statement of any agreement or affangemenl for payment to
                                 ofthe debtor(s) in this bankruptcy




                                  AttorneyPaul Dinsmore
                                                    Name r$'law.firm
